Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 .. Page 1 of 21

CT COURT

VFoung
etl iONT

 

UNITED STATES DISTRICT COURT 2990 tH
FOR THE 7
DISTRICT OF VERMONT CLERK

R.L. VALLEE, INC., WESCO, INC., and
TIMBERLAKE ASSOCIATES, L.L.P.,

Plaintiffs,

Vv. Case No.: 5:18-cv-104
VERMONT AGENCY OF
TRANSPORTATION, an Agency of the State
of Vermont; FEDERAL HIGHWAY
ADMINISTRATION, an Agency of the United
States Department of Transportation;

ELAINE L. CHAO, in her official capacity as
Secretary of Transportation; NICOLE R.
NASON! in her official capacity as
Administrator of the Federal Highway
Administration, MATTHEW HAKE, in his
official capacity as Division Administrator for
the Vermont Division of the Federal Highway
Administration; and JOE FLYNN, in his
official capacity as Secretary of the Agency of
Transportation,

Nee Nee NY Ne NL Ne Ne Ne Ne Ne Se Se Se Se Se Se Se Se Se Se SL’ A Ae

Defendants.

ORDER ON PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT,
DEFENDANTS’ CROSS-MOTIONS FOR SUMMARY JUDGMENT, AND
PLAINTIFFS’ MOTION TO REOPEN ORAL ARGUMENT
(Docs. 33, 36, 39, 48)

Plaintiffs challenge defendants’ decision in 2013 to approve a highway redesign project
in Colchester, Vermont without preparing an environmental impact statement (“EIS”). Plaintiffs

proceed under the provisions of the National Environmental Policy Act (“NEPA”), 42 U.S.C. §
4332 et seq. and the Administrative Procedure Act “APA”), 5 U.S.C. § 706. Defendants respond

 

' Nicole R. Nason is substituted for Brandye Hendrickson as defendant. See Fed. R. Civ. P.
25(d). The Clerk is directed to amend the caption to reflect this change.

1
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 2 of 21

that the project did not require an EIS because it qualified for treatment as a categorical

exclusion (“CE”) as defined by federal regulations. See 40 C.F.R. 8 1508; 23 C.F.R. § 771.117.

Pending before the court are Plaintiffs’ motion for summary judgment (Doc. 33),
Defendants’ cross-motions for summary judgment (Docs. 36, 39) and Plaintiffs’ motion to

reopen oral argument to discuss new facts. (Doc. 48).

The court GRANTS defendants’ cross-motions for summary judgment. Plaintiffs’
motion for summary judgment is DENIED. Plaintiffs’ motion to reopen is DENIED.

FACTS

Route 7 runs the length of Vermont from north to south along the western edge of the
state. It enters Vermont at Pownal and passes through Bennington, Manchester, Rutland,
Middlebury and Burlington before ending at the Canadian border at Highgate Springs. It is a
two-lane state highway in most areas, widening to four lanes as it passes through the larger cities
and towns. North of Burlington, the highway passes through Winooski and enters Colchester,
running beneath I-89 and through the Exit 16 interchange. At this location, Route 7 is a four-
lane highway.

Exit 16 is a conventional clover-leaf interchange with entrance and exit in both
directions. Traffic is often heavy. Many drivers turning from Route 7 onto the interstate ramps
must complete a left turn against oncoming traffic. These turns are governed by green-arrow
signals which provide a short-lived opportunity to complete a left turn. When the green arrow is

not showing, left-turning cars must wait in the inner travel lane for a break in oncoming traffic.

Heavy traffic flow also creates congestion at the intersection of Route 7 and Mountain
View Drive a short distance north of the Exit 16 interchange. To the west, Upper Mountain
View Drive provides access to the offices and businesses at Water Tower Hill. To the east,

Lower Mountain Drive provides access to a large Costco store and other businesses.

The Chittenden County Metropolitan Planning Organization (““CCMPO”) and highway
planners at the Vermont Agency of Transportation (“VTrans”) and the Federal Highway
Administration ““FHWA”) have long sought to reduce traffic delays and accidents in the vicinity
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 3 of 21

of Exit 16. This case concerns the proposal VTrans and the FHWA approved in 2013 to replace

the present system of left turns with a “double crossover diamond” intersection (“DCD”).

Plaintiffs claim that the FHWA and VTrans failed to prepare an EIS as required by
NEPA. Defendants respond that the proposed project did not require an EIS because it qualified

for a “categorical exclusion” under the regulations promulgated by the Environmental Protection

Agency (“EPA”).
Administrative Record

The FHWA and VTrans have provided the administrative record (“AR”) comprising the
documents relied upon by the defendants in reaching their decision that the Exit 16 project
(including the DCD as well as conventional improvements to the Mountain View Drive
intersection) qualified for a categorical exclusion under NEPA regulations. (Doc. 30-1 J] 3-5.)
The court’s “on-the-record” review of the defendants’ decision-making is confined to the AR.
Camp v. Pitts, 411 U.S. 138, 142 (1972) (“focal point for judicial review [under the arbitrary and
capricious standard] should be the administrative record already in existence, not some new

record made initially in the reviewing court.”).

For more than 10 years, the CCMPO has studied design alternatives in the Exit 16
location. The CCMPO is a regional planning authority with statutory authority to provide
recommendations to the VTrans. 19 V.S.A. 8 10(b)(d)(1). In 2009, the CCMPO released the
results of its Exit 16 Circulation Study which “helped identify corridor issues and develop viable
alternatives for improvements...”. AR 000065 The CCMPO formed a steering committee
which included representatives from the Town of Colchester, the CCMPO, the VTrans, the
FHWA and representatives of the local business community. AR 000065

In December 2011, the committee released its “Exit 16 Scoping Study.” AR 000059-94.
The Scoping Study is a comprehensive document which examines the issue of decreasing traffic
delays and improving safety at Exit 16 from many perspectives. These include traffic
congestion, crash rates, wetland and agricultural land concerns, archaeology and historic
preservation, hazardous waste sites, and impact on abutting properties. The Scoping Study
concludes that the construction of a DCD intersection at Exit 16 was best calculated to improve

traffic conditions.
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 4 of 21

The DCD alternative performs substantially better than the conventional alternative in
improving congestion and increasing safety by eliminating left turn conflicts with
oncoming traffic at the interchange area. Both alternatives address the future
development issues in the study area by increasing capacity, improving efficiency of the
highway system thereby allowing future growth in the area.

AR 000091

The DCD is a relatively new type of intersection, developed to reduce delay from left-
turning traffic at highway interchanges. Traffic in each direction is directed from the
conventional right-hand side of the road to the left as it passes beneath the interstate highway.
The cross-over is governed by traffic signals. Because the traffic is temporarily on the left side
of the roadway, a left turn onto the highway entrance ramp is possible without yielding to
oncoming traffic or waiting for a green turn arrow. After passing through the interchange, traffic

is routed back to the right side of the roadway.

The Scoping Study also considered conventional improvements to the traffic signals as

well as the addition of a roundabout. It concluded that the DCD option was superior:

Both the Conventional and DCD alternatives meet the Purpose and Need for this project
by relieving congestion, with resulting safety benefits. The DCD alternative performs
substantially better than the conventional alternative in improving congestion and
increasing safety by eliminating left turn conflicts with oncoming traffic at the
interchange area. Both alternatives address the future development issues in the study
area by increasing capacity, improving efficiency of the highway system thereby
allowing future growth in the area. The roundabout alternative was found deficient in
terms of relieving congestion or increasing safety.

AR 000091

Both the DCD and the alternatives included the addition of a second right and left turn
lane for traffic turning south on Route 7 at the Upper and Lower Mountain View Drive
intersection. AR 000081 Similar changes were proposed to the north at the Hercules Drive and
Rathe Road intersections. The Scoping Study rejected the construction of roundabouts as a

potential third alternative.

The Scoping Study addressed the potential application of the Categorical Exclusion to the
NEPA.

As each of the alternatives require minimal rights of way and do not have any significant
environmental or cultural impacts, this project may be eligible for a Categorical
Exclusion. However, the project is estimated to accommodate 11,500 AADT by 2028,

4
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 5 of 21

which exceeds the allowance stated in the VIrans MOA with FHWA of 10,000 vpd,
therefore this determination will require further scrutiny in final design.

AR 000092

Following release of the Scoping Study, defendants decided to proceed with the DCD
alternative, including the improvements to the Mountain View Drive intersection. Defendants
recognized that NEPA required the agencies to make a decision about whether the project
required an EIS. By letter dated July 31, 2013, the VTrans communicated its decision that the
Exit 16 project qualified for a Categorical Exclusion pursuant to 23 C.F.R. 88 771.117(d)(1) and
(d)(2). ARO00109 The AOT reasoned that the project “will not involve substantial planning,
resources, or expenditures; nor is it likely to induce significant alterations in land use, planned
growth, development patterns, traffic volumes, or traffic patterns.” AR 000577 Instead, in
AOT?’s view, the project consists of “modernization of a highway by resurfacing, restoration,
rehabilitation, reconstruction, adding shoulders, and adding auxiliary lanes....” AR 000577

Federal Highway Administration concurred in the decision on December 27, 2013. AR 001993
ACT 250 Land Use Permits

It is not possible to understand the dispute over the DCD improvement without also
considering the related state litigation over the state land-use permits issued to Costco for the
construction of a Costco-brand fuel pumping station and to the Vermont Agency of

Transportation for the construction of the DCD.
A. Costco permits

On January 24, 2013, the District #4 Environmental Commission issued its decision
granting an amended land use permit to the Costco project. AR001984 The decision reflects
concern over traffic congestion and the proposed improvements to Exit 16. In its written
findings, the Commission conditioned “the permit on completion of the Lower and Upper
Mountain View Drive improvements and submittal by VTrans of a complete Act 250 application
for the proposed Exit 16 improvements before operation of the gas pumps or warehouse
expansion can begin.” AR000568 In addition, Costco was required to pay a “fair share” of the

costs of certain highway improvements. AR 500068
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 6 of 21

The opponents of the Costco project (who are essentially the same parties in this case)
appealed the decision to the Environmental Division of the Vermont Superior Court and then to
the Vermont Supreme Court. The Vermont Supreme Court upheld the permitting decisions
issued by the Environmental Court. See Jn re Costco Stormwater Discharge Permit, 202 Vt. 564
(2016) (rejecting claim that traffic congestion at Exit 16 and Mountain View Drive should

prevent issuance of state Act 250 permit).
B. VTrans permits

In 2016, the District #4 Environmental Commission issued stormwater and Act 250
permits to VTrans allowing the construction of the DCD. The Environmental Division upheld
the permits in a series of decisions which were appealed to the Vermont Supreme Court. Ina
ruling dated August 30, 2019, the Vermont Supreme Court affirmed the issuance of the
stormwater permit and remanded the Act 250 permit for further proceedings related to the release
of road salt and phosphorus. Jn re Diverging Diamond Interchange SW Permit, 2019 Vt. 57. On
remand, the Environmental Division granted the application for an Act 250 land use permit. Jn
re Diverging Diamond Interchange A250, 2020 WL 2303315 (April 16, 2020). That decision is

on appeal.
ANALYSIS

This case presents a single issue — does the decision of the FHWA to proceed with the DCD
project qualify for a Categorical Exclusion from the NEPA’s requirement that the government

prepare an environmental impact statement before taking action.
I. Arbitrary and Capricious Standard of Review

In reviewing agency action under NEPA, the court applies the judicial review provision of
the Administrative Procedure Act, 5 U.S.C. § 706, and conducts a review of the administrative
record to determine whether the agency action in dispute was arbitrary or capricious. Citizens to
Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971), abrogated on other ground by
Califano v. Sanders, 430 U.S. 99 (1977). In conducting its review, the court makes no ruling
about the merits of the proposed project. These principles apply equally to the review of the
adequacy of an EIS as well as in this case to the agency’s determination that no EIS was

required. The court’s review is limited to a determination of whether the administrative record

6
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 7 of 21

demonstrates that “[the agency] has considered the relevant factors and articulated a rational
connection between the facts found and the choice made.” Baltimore Gas & Elec. Co. v. Nat.

Res, Def. Council, Inc., 462 U.S. 87, 105 (1983).

In an environmental case, the planning documents, expert reports and the other components
of the administrative record present factual and technical issues. For this reason, the court’s
review of the agency’s action is deferential. Kleppe v. Sierra Club, 427 U.S. 390, 413 (1976).
“Deference is particularly appropriate where an agency is interpreting its own regulations in
applying a categorical exclusion.” City of Alexandria, Va. v. Fed. Highway Admin., 756 F.2d
1014, 1020 (4" Cir. 1985). The Second Circuit recognized this deferential standard in the
context of the review of CE determinations in City of New York v. Interstate Commerce

Commission, 4 F.3d 181, 186 (2d Cir. 1993).
II. Regulatory Framework

The National Environmental Policy Act, 42 U.S.C. 8§ 4321-4370m-12, requires federal
agencies to prepare a detailed statement concerning the environmental impact of “major Federal
actions significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(C).
NEPA provides a broad outline of the requirements for such an EIS. These include consideration
of adverse effects, alternatives to the proposed action, the relationship between short-term use
and long-term protection of the environment, and the irreversible commitments of resources

involved in the proposed action. 42 U.S.C. 8§ 4331(2)(C)(ii -v).

Not every action by a federal agency requires an environmental impact statement. “Under
NEPA, an [environmental impact statement] or [environmental assessment] is not required
unless the contemplated action will affect the environment ‘in a significant manner or to a
significant extent,’ with significance defined in terms of both context and intensity. Cty. of
Seneca v. Cheney, 12 F.3d 8, 12 (2d Cir. 1993) (quoting Marsh v. Oregon Nat. Res. Council, 490
USS. 360, 374 & n.20 (1989)). In some cases, an abbreviated environmental assessment (“EA”)
will suffice. 40 C.F.R. § 1508.9. In other cases, an action may be entirely excluded from

environmental review. Such an exception is called a “categorical exclusion” or CE.

The EPA provides regulatory guidance concerning qualification for a CE through the Council

on Environmental Quality. 40 C.F.R. § 1508.4 provides an exception to the EIS requirement for
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 8 of 21

“actions which do not individually or cumulatively have a significant effect on the human
environment and which have been found to have no such effect in procedures adopted by a

Federal agency in implementation of these regulations...”. (internal citation omitted).

As contemplated by § 1508.4, the Department of Transportation has promulgated regulations
which govern categorical exclusions in the context of federal highway construction and
improvements. 23 C.F.R. § 771.117(a) defines categorical exclusions in general terms:

[Actions that meet the definition contained in 40 C.F.R. § 1508.4, and, based on
FHWA’s past experience with similar actions, do not involve significant environmental
impacts. They are actions that: Do not induce significant impacts to planned growth or
land use for the area; do not require the relocation of significant numbers of people; do
not have a significant impact on any natural, cultural, recreational, historic or other
resource; do not involve significant air, noise, or water quality impacts; do not have

significant impacts on travel patterns; or do not otherwise, either individually or
cumulatively have any significant environmental impacts.

Subsequent subsections provide non-exclusive examples of specific projects which
qualify for a categorical exclusion. These exclusions come in two flavors — those requiring no
express approval by the FHWA, known as “c” exclusions, and those which require express
approval by the agency. This last group is known as “d” exclusions. (Although these are
authorized by 23 C.F.R. § 771.117(d), the “d” stands for “documented” because qualification

requires a specific decision.)

Projects eligible for CE status as “c” exclusions include actions such as adding bike lanes
or acquiring a scenic easement which are very unlikely to have an environmental impact. 23
C.F.R. § 771.117(c). The “d” exclusions include larger-scale projects with some potential for
environmental impact. These include relatively large construction projects such as bus transfer
facilities or rest areas. See 23 C.F.R. 8 771.117(d). The “d” exclusions at issue in this case

concern

Modernization of a highway by resurfacing, restoration, rehabilitation, reconstruction,
adding shoulders, or adding auxiliary lanes (e.g., parking, weaving, turning, climbing).

Highway safety or traffic operations improvements projects including the installation of
ramp metering control devices and lighting.
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 9 of 21

23 CF.R. § 771.117(d)(1) and (2)?

It is necessary to review the recent amendment of 23 C.F.R. § 771.117. In 2013 when the
FHWA and VTrans decided to proceed with the improvements to Exit 16 and Mountain View
Drive, the modernization and safety or traffic operations improvement CEs were “d”
improvements. Consistent with the requirements of 23 C.F.R. § 771.117(d) as then in effect, the
FHWA determined that the project qualified for CE status in December 2013. AR 001993 In
2014, the FHWA revised § 771.117. The agency moved the modernization and highway safety
or traffic operations improvements from subsection (d) to (c). This change eliminated the need
for agency approval of the CE. At the same time, the agency added new language to subsection
(c) specifically intended to limit the application of these CEs. As amended, subsection (c) now

includes the following requirement:

(e) Actions described in (c)(26), (c)(27), and (c)(28) of this section may not be processed
as CEs under paragraph (c) if they involve:

(1) An acquisition of more than a minor amount of right-of-way or that would result in

any residential or non-residential displacements. ...

(4) Construction of temporary access or the closure of existing road, bridge, or ramps that

would result in major traffic disruptions;
(5) Changes in access control.

23 C.F.R. 8 771.117(e). The parties disagree about the application of the amended version §
771.117 to the approval of the CE in this case.

I. Plaintiff?s Arguments

Plaintiffs provide five reasons why they believe that defendants’ decision that the Exit 16

project qualified for categorical exclusion under NEPA was arbitrary and capricious:

 

* As discussed below, the court concludes that the version of 23 C.F.R. § 771.117(d) that was in
effect at the time the FHWA made its decision applies. See infra Section JII.2. The language
quoted here is from the version in effect between February 19, 2013 and February 11, 2014. See
Doc, 46-1.
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 10 of 21

—

Highway interchange projects which have a substantial effect on traffic patterns do

not qualify as CEs.

2. The 2014 revisions to 23 C.F.R. § 771.117(d) and (c) changed the requirements for
qualification for a CE. The Exit 16 project no longer qualifies.

3. WTrans failed to conduct an assessment of all foreseeable impacts of the Exit 16
project.

4. WVTrans’s application for a CE fails to demonstrate that “significant environmental
effects will not result” as set forth in the 2013 version of 23 C.F.R. § 771.117(d).

5. The CE is not supported by the administrative record.

The court will address each objection to the CE.
1. Application of the CE process to highway interchange projects

The defendants’ determination that a CE designation was appropriate occurred in 2013 in
two steps. VTrans made the initial proposal for designation. After review, the FHWA accepted

the recommendation.

On July 31, 2013, staff at VTrans wrote to an official at the FHWA requesting CE
designation. AR 000577 A detailed “Categorical Exclusion Environmental Analysis Sheet”
accompanied the letter. The Analysis Sheet described the purpose of the project:

to develop transportation improvements that will increase safety (Hazard Elimination
System (HES)), reduce traffic congestion, increase bike/pedestrian safety, increase traffic

flow and Level of Service (LOS), and facilitate mobility in the U.S. Route 2/7 corridor
from the South Park Drive to the Rathe Road intersection in the town of Colchester.

AR 000579 VTrans identified safety as the primary reason for the improvements. The area
includes a high crash roadway segment and a high crash intersection as well as a lack of
pedestrian facilities (sidewalks and pedestrian signals). It also identified traffic delays at the
intersections, including long vehicle queues extending at times onto the northbound lanes of I-
89. The Analysis Sheet states that the “improvements will be designed to accommodate
[projected] design year traffic volume...”. AR000579 It described the scope of work:

Work to be performed under this project includes the construction of a diverging

diamond interchange, widening of existing roadway for new turn lanes, cold planing and

resurfacing, new traffic signal equipment, new lighting, new signing, and other roadway
related work.

10
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 11 of 21

AR 000579 The Analysis Sheet considered 15 criteria relevant to a CE determination under 23
C.F.R. § 771.117(d) as it was written in 2013. These included right of way (“[t]akings will not
be substantial, and will be limited to narrow strip takings, needed to accommodate minor
roadway widening, new sidewalk installations, stormwater treatment via grass swales, utility
relocations, and other roadway/signal related items”), social and economic concerns (“The DCD
performs substantially better than the conventional and roundabout alternatives by increasing
capacity and reducing congestion as well as improving safety (by eliminating left turn conflicts

with oncoming traffic), and detours (none). AR 000582-583

The Analysis Sheet also addressed the “direct, indirect, and cumulative impacts” as
defined in the Council on Environmental Quality Regulations (40 C.F.R. §§ 1500-1508). It
listed the sources examined to make this determination. It concluded that there were no indirect
environmental effect (effects caused by the action and later in time or farther removed in
distance, but still reasonably foreseeable) and that cumulative impacts (impacts from incremental
effects which may be individually minor but collectively significant over time and over a broad
geographic distance) were confined to two wetlands comprising 1,485 square feet and an
increase in traffic noise affecting “three residential receivers at the north end of the project

approach.” AR 000584

Detailed back-up documentation accompanying the Analysis Sheet included an excerpt
from the Exit 16 Scoping Study, a 2012 noise study, a 2012 wetland study, a 2012 natural
resource review, a 2012 hydrologic study, a 1993 study concerning subsurface petroleum
contamination at a neighboring service station, an archaeological review, the transcript of a
public hearing conducted by the Vermont Agency of Transportation concerning the Exit 16
project, written public comments, notes from public meetings conducted by the Chittenden
County Metropolitan Planning Organization concerning alternative proposals for the Exit 16

location, and other planning and permitting documents.

VTrans submitted its Analysis Sheet and back-up documentation in an effort to obtain a
determination by the FHWA that the Exit 16 proposal qualified for CE status. In December
2013, the FHWA released its decision that CE status applied. AR 001993

It is against this factual background that the court reviews the decision of the FHWA to

approve CE status. As in other NEPA cases, the standard does not permit the court to impose its

1]
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 12 of 21

own preferences or decision on the merits of the CE application. The review is confined to a

determination of whether the CE determination is consistent with NEPA and the regulations and
case law interpreting the statute and whether the administrative record demonstrates that VTrans
and the FHWA considered the relevant factors and articulated a rational connection between the

facts found and the choice made.

The first issue raised by the plaintiffs is that a subsection “d” exclusion for this project
violates NEPA because 23 C.F.R. § 771.117(a) “forbid[s] the use of a CE for projects that will
have ‘significant impacts on travel patterns.’” Plaintiffs’ Memo. in support of Motion for
Summary Judgment (Doc. 33 at 9). Section 771.117(a) sets forth a broad definition of
categorical exclusions:

CEs are actions that meet the definition contained in 40 C.F.R. § 1508.4, and based on

FHWA’s past experience with similar actions, do not involve significant environmental

impacts. They are actions that: Do not induce significant impacts to planned growth or

land use for the area; do not require the relocation of significant numbers of people; do not
have a significant impact on any natural, cultural, recreational, historic or other resource;
do not involve significant air, noise, or water quality impacts; do not have significant

impacts on travel patterns; or do not otherwise, either individually or cumulatively, have
any significant environmental impacts.

Plaintiffs argue that because increased traffic flow and reduced congestion rank high
among the goals of the Exit 16 project, these are disqualifying “impacts on travel patterns.”
They rely on West v. Secretary of Department of Transportation, 206 F.3d 920 (9" Cir. 2000)
and RB Jai Alai, LLC y. Secretary of Florida Department of Transportation, 112 F. Supp. 3d
1301 (M.D. Fla. 2015), vacated following settlement, 2016 WL 3369259 (M.D. Fla. 2016), for
their argument that a CE “cannot simultaneously relieve traffic congestion and yet have no

significant impact on travel patterns.” West, 206 F.3d at 929.

The court rejects plaintiffs’ position that the project is ineligible for CE status because its
purpose is to reduce congestion and wait-times at Exit 16. A significant impact on travel
patterns as the phrase appears in 23 C.F.R. § 711.117(a) is not synonymous with improving the
flow of traffic. Ifit were, Section 711.117(a) would disqualify most highway improvement
projects from CE status. These projects — great and small — are commonly intended to ease
congestion and reduce delays. That is the nature of highway work. An improvement in traffic

flow does not automatically disqualify a project from consideration as a CE.

12
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 13 of 21

Subsections (c) and (d) of 23 C.F.R. § 771.117 contain many examples of projects which
qualify for CE status while improving the flow of traffic. These include ridesharing activities,
deployment of electronics to improve efficiency or safety, highway modernization, traffic
operations improvement projects, including the installation of ramp metering control devices,
bridge improvements, and changes in access control. These CEs are directed at easing traffic
flow by reducing traffic volume at peak times or allowing it to move more freely. Many of these
improvements increase capacity. The presence of these CEs within subsections (c) and (d) is
strong textual evidence that the phrase “significant impacts on travel patterns” refers to a more

significant change than easing congestion at an intersection.

Both the West and the RB Jai Alai decisions shed some light on the question of what
constitutes a significant impact on travel patterns. In West, the environmental impact resulted
from the construction of a new interchange on 1-5 a few miles south of Seattle. The interchange
was sought by planners at the city of DuPont, Washington to “accommodate the traffic demands
generated by existing growth and sizeable growth forecast for the area,” including a new
computer chip “campus” for Intel Corporation and a 3,200-acre mixed use development

proposed by Weyerhauser Real Estate Co. Id. at 922.

The Ninth Circuit rejected the Department of Transportation’s argument that the new
interchange qualified for a CE as an approval for change in access control. It also held that the
project was ineligible for CE status because the FHWA regulations forbid the use of a
categorical exclusion for projects that will have significant impacts on travel patterns. The
proposed I-5 interchange was proposed “because the [transportation] agencies predicted that the
existing interchanges were inadequate to handle the traffic from the anticipated growth.” Jd. at
929. Redirecting traffic to a newly constructed exit is a clear example of an impact on travel

patterns.

In RB Jai Alai, the Florida Department of Transportation sought a subsection (d) CE
designation for the construction of a “fly-over” intersection at the junction of two state highways.
The project included the construction of a 375-foot bridge structure, nine lanes of frontage roads,
and the acquisition of 10 acres of land and the relocation of thirty-five businesses and one home.

The agency admitted that the project did not fit within any of the subsection “d” categories but

13
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 14 of 21

resembled the highway modernization, ramp metering and lighting and bridge replacement

exceptions. See 23 C.F.R. § 771.117(d)(1)-(3) (2003 and 2011 versions).

The district court ruled against the transportation agencies because a project which
greatly increased the capacity of the highways by constructing a new, four-lane elevated
overpass “far surpasses the scope of highway projects envisioned by § 771.117(d).” Jd. at 1322.
The court followed West in excluding projects from CE status that are primarily directed at
increasing highway capacity. It distinguished the project before the court from cases in which
projects to widen highways and bridges, add one or two onramps to an existing overpass,
reconstruct a road damaged by flooding by relocating it, and replacing a bridge and widening
shoulders all qualified for CE status. See Aquifer Guardians in Urban Areas v. Fed. Highway
Admin., 779 F. Supp. 2d 542 (W.D. Tex. 2011); Florida Keys Citizens Coal., Inc. v. U.S. Army
Corps of Eng’rs, 374 F. Supp. 2d 1116 (S.D. Fla. 2005); Hells Canyon Pres. Council v. Jacoby,
9 F. Supp. 2d 1216 (d. Or. 1998); Ware v. U.S. Fed. Highway Admin., Civ. AH-04-2295, 2006
WL 696551 (S.D. Tex. Mar. 15, 2006), aff'd, 255 F. App’x 838 (5" Cir. 2007); Public Interest
Research Grp. of NJ, Inc y. Fed. Highway Admin., 884 F. Supp. 876 (D.N.J. 1995), aff'd, 65
F.3d 163 (Gd Cir. 1995).

As these cases demonstrate, the language in 23 C.F.R. 8 771.117(a) excluding projects
from CE status (and therefore requiring an environmental impact statement or other review)
concerns projects which have a significant impact on travel patterns because they increase
capacity and draw increased traffic or both. These projects include building a new interchange to
serve new development (West) or replacing a four-way intersection with an overpass and new
travel lanes (Jai Alai). The language does not exclude all improvements to existing highway
infrastructure which relieve congestion and increase the flow of traffic. The subsection (a)
exclusion requires the agency to exercise judgment in drawing the line between major highway

projects which are disqualified and smaller improvements which are not.

The decision of VTrans and the FHWA to consider the DCD project for CE status
reflects a reasonable interpretation of the subsection (a) exclusion. The record evidence
demonstrates that the project fits almost entirely within the existing highway footprint. The
taking of property is limited to narrow strips from some abutting properties. The justification for

the project is existing traffic congestion and safety, especially the back-up of traffic onto the I-89

14
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 15 of 21

ramps. The project recognizes the future growth of traffic through development, but it is unlike

the West case in which the construction of the interchange drove the development.

The agencies expressly considered the impact of the project on land use and development
near Exit 16. The Scoping Study identifies three purposes for the project: reducing crashes;
reducing traffic delays and queues, and “increase[ing] development potential and opportunities
for economic growth in the project area.” AR 000077 The discussion of development addresses
the obstacle presented by traffic delays. “Traffic congestion and poor intersection Levels of
Service (LOS) limit the development potential of land in the vicinity of Exit 16 and create
obstacles to the growth of existing businesses in the area due to state regulatory permit
requirements.” AR 000077 The agencies recognized that improved traffic flow would permit
more people to make use of the businesses in the area. In the view of VTrans and the FHWA,
that improvement, achieved through highway redesign was insufficient to disqualify the project

from CE status on grounds of “significant impact on travel patterns.”

The court concludes that the agencies’ decision to proceed on a CE basis after
recognizing that the project would speed the flow of traffic was not arbitrary or capricious. At its
heart, the Exit 16 project is very simple — traffic crosses to the other side of the highway to allow
vehicles to enter the interstate ramp. Then it crosses back. The decision that this change (plus
the relatively small-scale improvements to the Mountain View Drive intersection to the north)
does not have a significant impact on travel patterns reflects a reasonable interpretation of
subsection 771.117(a) as applying to projects which significantly increase capacity and volume.
The Exit 16 project seeks to handle existing and projected highway volume more safely and
more quickly. It does not increase the through travel lanes on Route 7, add a bridge or overpass,
or provide access to a new destination. It is a modification — ingenious and counter-intuitive to
those of us accustomed to driving on the right — but it makes no significant change to travel
patterns on Route 7 which remains the principal state highway between Chittenden and Franklin

counties and the principal access road for the businesses located near Exit 16.

The court finds that the decision that the Exit 16 project was eligible for consideration for
CE status because it did not significantly affect travel patterns is consistent with the regulations
and follows a through consideration of the factors relevant to the CE determination. The

decision was made on the basis of a detailed and relevant factual record. It follows case law in

15
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 16 of 21

multiple decisions that speeding or improving the flow of traffic does not disqualify a project
from CE status. In the court’s view, the agencies’ decision on this point was not arbitrary or

capricious.

2. The 2014 revisions to 23 C.F.R. § 771.117(d) and (c) changed the

requirements for qualification for a CE

An agency making a decision subject to NEPA and the accompanying regulations must
apply the regulations in effect at the time of decision. The FHWA regulations themselves state
that the various versions have no application prior to their effective date. See 23 C.F.R. §
771.109 (“This regulation does not apply to, or alter approvals by the Administration made prior
to the effective date of this regulation.” (February 7, 2013 version).

The FHWA made the CE determination at issue in December 2013 following the
submission of a letter from VTrans in July 2013. The version of § 771.117 in effect in 2013

applies. This is the version the defendants followed in reaching their decision.

The parties agree that a second CE determination will be required before VTrans
proceeds with any construction. (Doc. 36, at 12, n.5.) That determination will follow the
regulations in effect at the ttme. Defendants recently filed a notice of exactly such a
determination. (Doc. 52). The court will not offer a view now about the issues raised by the

amendment of the regulations in the years after 2013.

3. VTrans failed to conduct an assessment of all foreseeable impacts of the Exit

16 project

The neighborhood surrounding the Exit 16 interchange is host to two long-running
controversies. The dispute in this court pales in comparison with the litigation over the state

permitting for the Costco gasoline pump station and the DCD interchange.

Both projects required Act 250 permits. These are state land-use permits required for
projects of sufficient scale. The permits are issued by District Environmental Commissions
which conduct administrative hearings at which the parties, including opponents, may appear and
offer evidence. The first appeal is to the Environmental Division of the Vermont Superior Court.

The second is to the Vermont Supreme Court. Both the Costco Act 250 application and the

16
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 17 of 21

V Trans application for the Exit 16 project were appealed to the Environmental Division and the
Vermont Supreme Court. The Vermont Supreme Court largely upheld the issuance of the

permits.

The connection between the two projects is that the amended Act 250 permit issued for
the Costco project conditions the permit on “completion of the Lower and Upper Mountain View
Drive improvements and submittal by VTrans of a complete Act 250 application for the
proposed Exit 16 improvements.” AR 000567-68 Alternatively, Costco may fulfill the
condition by “pay[ing] for the evaluation and implementation of modified signal timings along
the Exit 16 corridor that optimize traffic conditions.” AR 000567-68 Plaintiffs argue that these
requirements in the Costco permit render the Exit 16 project an indirect cause of the Costco
development and therefore defendants should have conducted an “in-depth review” of “the
impacts of the Costco development. .. — traffic, pollution, noise, [and] stormwater impacts.”

(Doc. 33 at 18.)

NEPA requires a federal agency to consider all reasonably foreseeable consequences of
its actions, including direct and indirect effects. 40 C.F.R. § 1508.8. This rule extends to the
criteria for a CE as well as to the required scope of an environmental impact statement. 40
C.F.R. 8 1508.4. Not every event connected in some fashion to agency action qualifies for
consideration. The Supreme Court has interpreted NEPA “to include a requirement of a
reasonably close causal relationship between a change in the physical environment and the effect
at issue.” Metro. Edison Co. v. People Against Nuclear Energy, 460 U.S. 766 775 (1983). The
Court has compared the requirement to “the familiar doctrine of proximate cause from tort law.”
Id. at 775. See Dep’t of Trans. v. Public Citizen, 541 U.S. 752 (2004) (EIS need not include

remote effects over which the agency has no control).

The NEPA regulations address the issue of what may be considered the effects caused by
agency action. 40 C.F.R. § 1508.8 defines these as:

(a) Direct effects, which are caused by the action and occur at the same time and place.
(b) Indirect effects, which are caused by the action and are later in time or farther
removed in distance but are still reasonably foreseeable. Indirect effects may include

growth inducing effects and other effects related to induced changes in the pattern of

17
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 18 of 21

land use, population, density or growth rate, and related effects on air and water and

other natural systems, including ecosystems.

The regulations also recognize cumulative impacts which “can result from individually

minor but collectively significant actions taking place over time.” 40 C.F.R. § 1508.8.

Turning to the events in this case, Costco submitted its Act 250 permit in 2008 — well in
advance of discussion of the DCD project which originated in 2010 with the Fiscal Year 2011
Annual Work Plan issued by the CCMPO AR 000001 Costco has long operated a large retail
store near Exit 16 which generates multiple vehicle trips every day. It decided to add a fueling
station before the Exit 16 plans were developed. The record contains no evidence that the
Costco development was directly caused by the highway planners’ decision to improve the

traffic controls at Mountain View Drive or create the DCD intersection at Exit 16.

What the record does show is that in the course of developing the Act 250 permit for the
Costco fueling station, the District Environmental Commission imposed a condition that traffic
flow improve on Route 7, including the upgrade of traffic controls at the intersection with
Mountain View Drive and the submission of an Act 250 permit application for the Exit 16
project. This condition does not make the Exit 16 project a “cause” of the Costco fuel station.
The permit condition was imposed after planning was underway for both projects. VTrans and

the FHWA had no control over the conditions placed on the Costco development.

An analogy is helpful. A person might wish to marry someone who is already married to
another. He or she might have many reasons for wishing to marry. We could consider each
reason to be a cause of their union. The law requires a divorce before the second marriage can
occur. But we do not think of the divorce as a “cause” of the second marriage. We might call it
a condition, a prerequisite or a regulatory requirement, but few would describe it as a direct or

indirect cause of the marriage.

For similar reasons, the decision of the District Environmental Commission to impose a
traffic condition on the Costco project does not make the Costco project an effect of the Exit 16
project. And, it certainly does not expand the scope of the environmental review of the Exit 16
project to the impacts of the Costco service station which have been exhaustively examined by

three tribunals in the Costco permit litigation. The court does not agree that the omission of a

18
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 19 of 21

review of the environmental effects of the Costco development by VTrans and the FHWA is a

violation of NEPA requirements.

Viewed in a deferential light as required by NEPA, the decision of VTrans and the
FHWA to forego consideration of the environmental impact of the Costco fuel station as an
aspect of the DCD project was reasonable. It was not an oversight. Counsel for R.L. Vallee
brought the issue to the attention of the FHWA by letter dated June 25, 2013. AR 0001983
Rather, it is consistent with the principles of causation expressed in 40 C.F.R. § 1508.8.
“Indirect effects [are those] which are caused by the action and are later in time or farther
removed in distance but are still reasonably foreseeable.” The decision of a state regulatory body
to condition its permit for the Costco service station on certain steps towards completion of the
Exit 16 project does not make the service station the effect or result of the federal action.
Excluding the environmental effects of the service station from the CE determination was neither

arbitrary nor capricious.

4. VTRANS did not rule out “significant environmental effects” with

sufficient certainty

The version of 23 C.F.R. § 771.117(d) in effect in 2013 when VTrans and the FHWA
determined that the Exit 16 project qualified for CE status required a finding that “significant
environmental effects will not result” from the proposed action. In its application, VTrans wrote
“nor is [the Exit 16 project] likely to induce significant alterations in land use, planned growth,
development patterns, traffic volumes or traffic patterns. No significant environmental impact is
expected to result from construction or maintenance of this facility.” AR 000109 Plaintiffs
argue that this language falls short of an unequivocal statement that significant environmental

effects will not result.

The court interprets the phrases “not likely to induce significant alterations” and “no
significant environmental impact is expected to result” as the functional equivalent of “will not
induce” and “will not result.” The VTrans author is plainly communicating his or her view that
the project will not affect the environment. That this opinion is expressed as an expectation or
prediction rather than an administrative fiat (“Let there be light”) does not reduce or dilute the

certainty of the statement below that required by the NEPA regulation.

19
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 20 of 21

5. The goal of improving traffic flow by constructing the DCD is a significant

alteration in traffic patterns which disqualifies the project for CE status

In this final objection, the plaintiffs return to the theme expressed in the first objection
which is that the Exit 16 project cannot qualify for a CE because it improves the flow of traffic
through the intersection. Plaintiffs identify a contradiction between the VTrans statement in the
application for CE status that the Exit 16 project will not induce significant alterations in traffic
volumes or traffic patterns and the determination in the Exit 16 Scoping Study that the DCD
configuration “performs substantially better than the conventional and roundabout alternatives by

increasing capacity and reducing congestion...” AR 000109

The two statements are not inconsistent. The court has already concluded that
“significant alterations in traffic patterns” for purposes of a CE determination refers to wholesale
changes in the use of roadways by the population. It does not refer to the particular changes at

an intersection achieved through adding a turning lane or redirecting traffic in the DCD pattern.

The Exit 16 Scoping Study addresses the effect of the proposed improvements, including
alternatives, on traffic patterns in the area. The study considered both “background traffic
growth” and the “future development growth in the Exit 16 area — which is a designated growth
area in the Colchester Town Plan.” AR 00086 It used computer modeling of estimated
congestion to estimate traffic delays and queues in 2028 for the existing conventional traffic
signals, the DCD, and a roundabout. The study predicted congestion under any of the three
alternatives, reduced in the case of the DCD. AR 000089 The study demonstrates that growth
was already predicted and considered under any of the three options. Unlike a new interchange,
the DCD does not enable major new development. None is predicted in any of the planning
documents. Instead, the planning documents demonstrate that the DCD design handles existing

traffic and projected growth more efficiently.

In its CE application, VTrans pointed to the recommendation of the Exit 16 Scoping
Study Steering Committee that “[t]he DCD performs substantially better than the conventional
and roundabout alternatives by increasing capacity and reducing congestion as well as improving
safety (by eliminating left turn conflicts with oncoming traffic)...” AR000114 It found no

indirect or cumulative effects as these terms are defined in the Council on Environmental Quality

20
Case 5:18-cv-00104-gwc Document 53 Filed 07/08/20 Page 21 of 21

Regulations, 40 C.F.R. 8 1500-1508. (It identified and considered direct effects on wetlands and

noise.)

The court has considered the determination by VTrans and the FHWA that the positive
effects of the project (including the DCD and the changes to Mountain View Drive) on existing
and predicted congestion did not disqualify the project from CE status. The court concludes that
the agencies’ decision on this point was not arbitrary or capricious. It is consistent with case law

cited above which authorizes CEs for highway projects which improve safety and traffic flow.

IV. Motion to reopen oral argument to discuss new facts (Doc. 48)

Plaintiffs seek to introduce newly uncovered extra-record evidence which they assert
“bears on the question of whether all ‘indirect effects’ were property considered in issuing the
Documented Categorical Exclusion at issue in this matter. They point to a series of emails,
commencing in 2018, in which Costco and VTrans discuss a special payment by Costco to
expedite construction of the Mountain View Drive improvements. The court declines to reopen
the record to consider this material. The issue before the court is whether the FHWA decision in
2013 was arbitrary or capricious. Subsequent events as described by plaintiffs cannot have
formed the basis for the 2013 decision. The parties agree, moreover, that a further CE
determination will be necessary in connection with the funding and final approval of the project.
By letter dated April 6, 2020, VTrans staff communicated their decision that following re-
evaluation and changes in the scope of the DCD project, a categorical exclusion remains
appropriate. Compliance of the re-evaluation with NEPA is not before the court. The motion to

reopen is denied.
Conclusion

Plaintiffs’ motion for summary judgment (Doc. 33) is DENIED. Defendants’ cross-
motions for summary judgment (Docs. 36, 39) are GRANTED. Plaintiffs’ motion to reopen oral
argument (Doc. 48) is DENIED.

Dated at Rutland, Vermont, in the District of Vermont, this 8th day of July, 2020.

Geoffrey W. Crawford, Chief Judge
United States District Court

21
